United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                 ____________

                                  No. 96-2532
                                 ____________

Transit Casualty Company,             *
in Receivership, *
                                      *
                 Appellee,            *
                                      *
     v.                               *
                                      *
Certain Underwriters at               *
Lloyd's of London, who are            *
members of Syndicate No. 553,         *
As subscribers to contracts of        *
Reinsurance with Transit              *
Casualty Company; C.J.                *
Warrilow, An Underwriter at           *
Lloyd's of London, indiviually,       *
and on Behalf of Certain              * Appeal from the United States
Underwriters at Lloyd's of            * District Court for the
London Who are Members of the         * Western District of Missouri
Syndicate No. 553,                    *
                                      *
                 Appellants.          *
                                      *
------------------------------        *
                                      *
The Reinsurance Association           *
of America,                           *
                                      *
           Amicus Curiae.             *

                                 ____________

                   Submitted: November 18, 1996

                       Filed: July 10, 1997
                             ____________

Before McMILLIAN, Circuit Judge, HENLEY, Senior Circuit Judge,
      and MORRIS SHEPPARD ARNOLD, Circuit Judge.
                              ____________

McMILLIAN, Circuit Judge.
      Plaintiff      Transit       Casualty     Company,    in     Receivership   (the
receivership), originally filed, in Missouri state court, a petition and
motion for order to show cause based upon the failure to pay reinsurance
recoveries and the interference with the liquidation of Transit Casualty
Company (Transit) by certain underwriters at Lloyd’s of London who are
members     of   Syndicate   No.    553   in    London   (the    underwriters).    The
underwriters subsequently removed the case to federal district court.              The
underwriters now appeal from a final order entered in the United States
District Court1 for the Western District of Missouri remanding the cause
of action to the state court and denying their motion to stay the execution
of the remand order.           Transit Cas. Co., in Receivership v. Certain
Underwriters at Lloyd’s of London, No. 96-4173-CV-C-2 (W.D. Mo. June 10,
1996).    For reversal, the underwriters argue the district court erred in
holding that (1) Missouri’s arbitration laws govern this case and (2) the
service of suit clause contained in the parties’ reinsurance agreements
waived the underwriters’ right to remove this cause of action.                For the
reasons discussed below, we dismiss the appeal pursuant to 28 U.S.C.
§ 1447(d) for lack of jurisdiction.


                                     I. Background


      Transit is an insurance company which was organized and incorporated
in 1945 under the laws of Missouri.           On December 3, 1985, the Circuit Court
of Cole County, Missouri, acting as the receivership court, declared
Transit insolvent and ordered liquidation pursuant to Mo. Rev. Stat.
§ 375.660 (1994).     The receivership is proceeding with the liquidation of
Transit and has approved certain claims on policies issued by Transit and
reinsured




     1
      The Honorable Fernando J. Gaitan, Jr., District Judge, United
States District Court for the Western District of Missouri.

                                          -2-
by certain Lloyd’s of London underwriters who, as members of Syndicate No.
553, subscribed to contracts of reinsurance with Transit.


      On February 21, 1996, the receivership filed a petition and motion
to show cause in the state court, alleging that the underwriters owe
Transit $1,431,856.76 under three separate reinsurance agreements which
became effective on December 1, 1978, January 1, 1981, and January 1, 1984.
On May 6, 1996, the underwriters removed the case to federal district court
pursuant to 9 U.S.C. § 205 (1994), which permits removal, before trial, of
an action that relates to an arbitration agreement or award governed by the
Convention on the Recognition and Enforcement of Foreign Arbitral Awards
(the Convention), June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38, reprinted
in 9 U.S.C.A. § 201 note (West Supp. 1997).              The underwriters sought to
compel Transit to arbitrate its claims in accordance with an arbitration
clause contained in the reinsurance agreements:

      Art. XXII - Arbitration Clause

      All disputes or differences arising out of this
      Agreement shall be submitted to the decision of two
      Arbitrators, one to be chosen by each party, and in the
      event of the Arbitrators failing to agree, to the
      decision of the Umpire to be chosen by the Arbitrators.
      The goal of the Convention is to facilitate and                        stabilize
international   business     transactions    by   promoting       the   enforcement   of
arbitral   agreements   in    contracts     involving      international     commerce.
Threlkeld & Co. v. Metallgesellschaft Ltd. (London), 923 F.2d 245, 248, 250
(2d Cir.), cert. dismissed, 501 U.S. 1267 (1991).           An arbitration agreement
or arbitral award falls under the Convention if it “aris[es] out of a legal
relationship,   whether      contractual    or    not,    which    is   considered    as
commercial, including a transaction,




                                       -3-
                                        3
contract, or agreement described in [9 U.S.C. § 2].”   9 U.S.C. § 202.


      When Congress amended the Federal Arbitration Act (the FAA)2 in 1970
to implement the Convention,3 it included the removal provision on which
the underwriters based their petition for removal:

        Where the subject matter of an action or proceeding
      pending in a State court relates to an arbitration
      agreement or award falling under the Convention [on
      Recognition and Enforcement of Foreign Arbitral Awards],
      the defendant or the defendants may, at any time before
      the trial thereof, remove such action or proceeding to
      the district court of the United States for the district
      and division embracing the place where the action or
      proceeding is pending.    The procedure for removal of
      causes otherwise provided by law shall apply, except
      that the ground for removal provided in this section
      need not appear on the face of the complaint but may be
      shown in the petition for removal.
9 U.S.C. § 205. In seeking to compel arbitration of the dispute, the
underwriters relied on 9 U.S.C. § 206, which provides that “a court having
jurisdiction under this chapter may direct that arbitration be held in
accordance with the agreement at any place therein provided for, whether
that place is within or without the United States.     Such court may also
appoint arbitrators in accordance with the provisions of the agreement.”


      On May 20, 1996, the receivership filed a motion in the district
court to remand the case to state court on the grounds that:      (1) the
service-of-suit clause contained in the parties’




     2
      9 U.S.C. §§ 1-307 (1994).
     3
      9 U.S.C. §§ 201-208 (1994).

                                   -4-
                                    4
reinsurance agreements waives the underwriters’ right of removal; (2)
removal    was   defective;   (3)   the   district   court   lacks    subject   matter
jurisdiction because, under the McCarran-Ferguson Act, 15 U.S.C. §§ 1011-
1015 (1994), Missouri’s arbitration laws supersede the Convention; (4) the
district court lacks subject matter jurisdiction over two show cause orders
issued by the state court sui generis; and (5) the district court must
abstain under the Burford4 and Colorado River5 abstention doctrines.                On
June 5, 1996, the district court granted the receivership’s motion for
remand.     Transit Cas. Co., in Receivership v. Certain Underwriters at
Lloyd’s of London, No. 96-4173-CV-C-2 (W.D. Mo. June 5, 1996).            In its June
5, 1996, order, the district court indicated that it would issue a
supporting memorandum on or before June 10, 1996.6           Id.     On June 6, 1996,
the underwriters filed a motion to stay the execution of the remand pending
their appeal of the remand order.          On June 10, 1996, the district court
issued its memorandum opinion and order.        Transit Cas. Co., in Receivership
v. Certain Underwriters at Lloyd’s of London, No. 96-4173-CV-C-2 (W.D. Mo.
June 10, 1996) (hereinafter “slip op.”).        While the receivership presented
a multitude of arguments for remanding this cause of action, the district
court relied on only two reasons for granting the remand.                Because the
basis of the remand is dispositive of this court’s ability to review the
district court’s order, we discuss in detail the district court’s analysis.




     4
         Burford v. Sun Oil Co., 319 U.S. 315 (1943).
     5
      Colorado River Water Conservation Dist. v. United States, 424
U.S. 800 (1976).
     6
      The district court also denied the underwriters’ motions for
a temporary restraining order and a preliminary injunction relating
to a motion for contempt filed by the receivership in state court.
The contempt motion is not relevant to this appeal; we therefore do
not address it.

                                          -5-
                                           5
      In the district court, the receivership relied in part on Missouri’s
Uniform   Arbitration    Act,   which   provides   that   written    agreements    to
arbitrate disputes are valid, enforceable, and irrevocable, except in
contracts of insurance and contracts of adhesion.         Mo. Rev. Stat. § 435.350
(1994).   The receivership posited that Missouri’s arbitration statute is
not preempted by the FAA or the Convention because the McCarran-Ferguson
Act preserves state statutes enacted “for the purpose of regulating the
business of insurance” and excepts them from the usual rules of preemption.
15 U.S.C. § 1012(b).    The McCarran-Ferguson Act provides that “[n]o Act of
Congress shall be construed to invalidate, impair or supersede any law
enacted by any State for the purpose of regulating the business of
insurance . . . unless such Act specifically relates to the business of
insurance.”     Id.   The receivership maintained that because neither the
Convention nor the FAA specifically relates to the business of insurance,
neither preempts Missouri’s arbitration statute.
      In determining whether the Missouri arbitration statute is saved from
preemption by the McCarran-Ferguson Act, the district court considered:
first, whether the federal statutes specifically relate to the business of
insurance; second, whether the state law at issue was enacted for the
purpose of regulating the business of insurance; and third, whether the
application of the federal laws invalidates, impairs, or supersedes the
state law.     Slip op. at 3, citing United States Dep’t of Treasury v. Fabe,
508 U.S. 491[, 501] (1993) (the McCarran-Ferguson Act reverses the normal
rules of preemption by imposing a rule that state laws enacted “for the
purpose   of    regulating   the   business   of   insurance”   do   not   yield   to
conflicting federal statutes unless a federal statute specifically requires
otherwise); see also Murff v. Professional Med. Ins. Co., 97 F.3d 289, 291
(8th Cir. 1996) (applying same three-part test), cert. denied, 65 U.S.L.W.
3572 (U.S. June 16, 1997) (No. 96-1252).




                                        -6-
                                         6
Both parties agreed that neither the FAA nor the Convention specifically
relates to the business of insurance.         Slip op. at 3.    The district court
then determined that the Missouri arbitration statute was enacted for the
purpose of regulating the business of insurance because it is aimed at
protecting or regulating the performance of an insurance contract.            Id. at
4-5.       It further found that the application of the Convention to the
parties’ reinsurance agreements would impair, invalidate, and supersede the
Missouri arbitration statute which expressly proscribes the enforcement of
arbitration provisions contained in contracts of reinsurance.7            Id. at 5.
Accordingly, the district court concluded that Missouri’s arbitration
statute     precludes   the   enforcement   of   the   arbitration   clause   in   the
reinsurance agreements.       Id.


       The receivership also argued that remand was appropriate because the
underwriters waived their right of removal based on the service-of-suit
clause contained in the parties’ reinsurance agreements:

       Art. XVII - Service of Suit Clause

       In the event of the failure of the Reinsurer to pay an
       amount claimed to be due hereunder, the Reinsurer will,
       at the request of the Reinsured, submit to the
       jurisdiction of any court of competent jurisdiction
       within the United States and will comply with all
       requirements necessary to give such Court jurisdiction
       and all matters arising hereunder shall be determined in
       accord with the law and practice of such Court.

       [I]n any suit instituted against the Reinsurer under
       this Agreement the Reinsurer will abide by




       7
      The district court “decline[d] to make a distinction in this
case between contracts of insurance and reinsurance.” Slip op. at
4, citing Mutual Reins. Bureau v. Great Plains Mut. Ins. Co., 969
F.2d 931 (10th Cir.), cert. denied, 506 U.S. 1001 (1992).

                                        -7-
                                         7
        the final decision of such Court or of any reviewing
        Court.

        The district court held that, as a matter of contract interpretation,
the service-of-suit clause waived the underwriters’ right to remove.                      Id.
at 6.        The district court interpreted the clause to provide that, by
consenting to submit to any court of competent jurisdiction at the request
of the reinsured, the underwriters agreed to go to, and stay in, the forum
chosen by the receivership, which was the state court.                  Id. at 7, citing
Foster v. Chesapeake Ins. Co., 933 F.2d 1207, 1217 (3d Cir.) (holding that
a similar service-of-suit clause waived the defendant’s right to remove),
cert. denied, 502 U.S. 908 (1991).               The district court interpreted the
parties’      reinsurance    agreements     to    give   equal   effect      to   both     the
arbitration       clause   and   the    service-of-suit      clause    and   held    that   a
reasonable reading of the contract required the underwriters to submit to
the jurisdiction of any court of competent jurisdiction chosen by the
receivership, “whether it be to determine the arbitrable nature of the
dispute, to confirm an arbitration award, to compel arbitration, or to
resolve on the merits a claim not subject to arbitration.”                   Id. at 8.


        The district court held that remand was appropriate and denied the
underwriters’ motion to stay the execution of the remand order.                   Id.     This
appeal followed.


                                       II. Discussion


        As    a   preliminary    matter,    we    consider   whether    this      court   has
                                                                         8
jurisdiction to review the district court’s remand order.                    Title




        8
      The receivership previously filed a motion to dismiss this
lack of jurisdiction, which this court summarily denied on July 12,
1996.

                                            -8-
                                             8
28 U.S.C. § 1447(d) (1994) provides that, with the exception of civil
rights cases, “[a]n order remanding a case to the State court from which
it was removed is not reviewable on appeal or otherwise.”       The Supreme
Court has narrowly construed this restriction, however, and explained that
only   cases remanded under 28 U.S.C. § 1447(c) are subject to this
nonreviewability provision.   Quackenbush v. Allstate Ins. Co., 116 S. Ct.
1712, 1718 (1996) (Quackenbush); Thermtron Prods., Inc. v. Hermansdorfer,
423 U.S. 336, 346 (1976) (Thermtron).    Under § 1447(c), the district court
must remand the case if any defect in removal procedure is timely raised
or “[i]f at any time before final judgment it appears that the district
court lacks subject matter jurisdiction.”      28 U.S.C. § 1447(c) (1994).9
Where the district court’s remand order is based upon § 1447(c), review of
that remand order is prohibited “whether erroneous or not and whether
review is sought by appeal or by extraordinary writ.”   Thermtron, 423 U.S.
at 343; see also Gravitt v. Southwestern Bell Tel. Co., 430 U.S. 723 (1977)
(per curiam); In re Business Men’s Assurance Co. of Am., 992 F.2d 181, 182
(8th Cir. 1993) (per curiam) (rule that remand order issued under § 1447(c)
is   unreviewable applies “whether or not that order might be deemed
erroneous by an appellate court”).      Thus, if the district court believed
that it lacked subject matter jurisdiction at the time of removal, review
of the remand order is barred under § 1447(d).       In the Matter of Amoco
Petroleum Additives Co., 964 F.2d 706, 708 (7th Cir. 1992).


       The underwriters argue that this court may review the district
court’s order under 28 U.S.C. § 1291 (1994), which confers




       9
      At the time the Supreme Court decided Thermtron Prods., Inc.
v. Hermansdorfer, 423 U.S. 336 (1976), § 1447(c) provided that
“[i]f at any time before final judgment it appears that the case
was removed improvidently and without jurisdiction, the district
court shall remand the case.”

                                     -9-
                                      9
jurisdiction over appeals from “final decisions” of the district courts.
They characterize the district court’s order as a denial of arbitrability
and, as such, contend that it falls within

      a narrow class of collateral orders which do not meet
      this definition of finality, but which are nevertheless
      immediately appealable under § 1291 because they
      conclusively determine a disputed question that is
      completely separate from the merits of the action,
      effectively unreviewable on appeal from a final
      judgment, and too important to be denied review.

Brief for Appellant at 10-11, quoting Quackenbush, 116 S. Ct. at 1718-19
(citations omitted).    The underwriters alternatively argue that this court
may   review   the     district   court’s   remand   order   under     9    U.S.C.
§ 16(a)(1)(B),(C) (1994), which expressly authorizes appeal of orders
denying petitions to compel arbitration.     On the merits, the underwriters,
concluding that the district court’s remand order was based on abstention
principles, argue that abstention is improper in this case because the
federal interests in this case are pronounced and, furthermore, because
federal courts may remand a case based on abstention principles only where
the relief being sought is equitable or otherwise discretionary, whereas
the receivership is seeking money damages.    Id. at 12, citing Quackenbush,
116 S. Ct. at 1727-28.
      We disagree with the underwriters’ characterization of the district
court’s remand order and interpret the order as holding that it lacked
subject matter jurisdiction and remanding on that basis.     Specifically, the
district court held that “[i]n the present action, there clearly exists a
state statute which precludes the enforcement of arbitration in insurance
contracts.”    Slip op. at 5.       The district court determined that the
McCarran-Ferguson      Act’s   inverse-preemption    prevented   the       parties’
reinsurance agreements from governance by the Convention.        Because




                                     -10-
                                      10
the parties’ reinsurance agreements must fall under the Convention in order
for the underwriters to remove under 9 U.S.C. § 205, the district court’s
finding that the Convention does not apply to this cause of action resulted
in a lack of removal jurisdiction and necessitated remand.           See Whitman v.
Raley’s Inc., 886 F.2d 1177, 1181 (9th Cir. 1989) (“A remand based on lack
of ‘complete preemption’ [under ERISA] is a remand required by 28 U.S.C.
§ 1447(c).”).


        Furthermore, the district court cited 28 U.S.C. § 1447(c) in its
order granting the receivership’s motion for remand.           See slip op. at 2.
We reject the underwriters’ contention that, although cited by the district
court, neither ground contained in § 1447(c) was the actual basis for
remand.    See Mangold v. Analytic Servs., Inc., 77 F.3d 1442, 1450 (4th Cir.
1996)     (appellate   court    has   power   and   responsibility   to   look   past
contextually ambiguous allusions and even specific citations to § 1447(c)
to determine by independent review of the record the actual grounds or
basis upon which the district court considered it was empowered to remand).
Because the district court’s citation to § 1447(c) was somewhat ambiguous
in that the district court simply recited the statute without expressly
relying on it, slip op. at 2, we will look past the district court’s
reference to § 1447(c).        In so doing, we determine that the true basis for
the district court’s decision to remand was a lack of removal jurisdiction.
See Baldridge v. Kentucky-Ohio Transp., Inc., 983 F.2d 1341, 1350 (6th Cir.
1993) (interpreting district court’s remand order as jurisdictional and
falling within § 1447(c); thus, barring appellate review under § 1447(d));
Soley v. First Nat’l Bank of Commerce, 923 F.2d 406, 410 (5th Cir. 1991)
(same).
        This case is analogous to Carney v. BIC Corp., 88 F.3d 629, 632 (8th
Cir. 1996), cert. denied, 117 S. Ct. 738 (1997), in which




                                         -11-
                                          11
this court held that the district court’s remand for lack of removal
jurisdiction was unreviewable under § 1447(d).       In Carney v. BIC Corp., the
district court applied a Missouri dismissal statute in ruling that the
parties were not diverse and, thus, removal jurisdiction did not exist.
Id.   This court held that the district court’s consideration of Missouri’s
dismissal statute in concluding that the parties were not diverse was in
no way separate from the jurisdictional determination.       Id.   Similarly, in
the   present   case,   the   district   court’s   consideration   of   Missouri’s
arbitration statute in concluding that the parties’ reinsurance agreements
are not subject to the Convention was necessary to determine whether
removal jurisdiction existed.        Furthermore, because the district court
remanded for a lack of subject matter jurisdiction, it lacked jurisdiction
to make any substantive rulings, and, thus, “no rulings of the federal
court have any preclusive effect on the substantive matters before the
state court.”    Whitman v. Raley’s Inc., 886 F.2d at 1182; cf. In re Life
Ins. Co. of N. Am., 857 F.2d 1190, 1193 (8th Cir. 1988) (because the
district court had jurisdiction over the subject matter and the parties,
its ruling that ERISA did not preempt the state claim would be binding on
the state court “as res judicata and the law of the case”).10


      10
      Several circuits have read In re Life Ins. Co. of N. Am., 857
F.2d 1190 (8th Cir. 1988), as holding that a district court’s
findings incident to an order of remand have a preclusive effect on
the state court, and they have explicitly rejected that holding.
See, e.g., Gonzalez-Garcia v. Williamson Dickie Mfg. Co., 99 F.3d
490, 492 (1st Cir. 1996); Nutter v. Monongahela Power Co., 4 F.3d
319, 322 (4th Cir. 1993); Baldridge v. Kentucky-Ohio Transp., Inc.,
983 F.2d 1341, 1347-50 (6th Cir. 1993); Soley v. First Nat’l Bank
of Commerce, 923 F.2d 406, 409 (5th Cir. 1991); Whitman v. Raley’s
Inc., 886 F.2d 1177, 1181 (9th Cir. 1989); Glasser v. Amalgamated
Workers Union Local 88, 806 F.2d 1539, 1540-41 (11th Cir. 1986)
(per curiam). Those courts have failed to recognize, however, that
the district court in In re Life Ins. Co. of N. Am. did not issue
its remand order pursuant to 28 U.S.C. § 1447(c), but rather
exercised its discretionary power to remand a pendent state law
claim after all federal claims had been eliminated. 857 F.2d at
1193 n.1, citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343
(1988). Because the district court had pendent jurisdiction over
the remanded state law claim, its adjudication of the preemption
issue was binding on all other courts, subject only to the
appellate process.    Id. at 1193, citing United States ex rel.
Lawrence v. Woods, 432 F.2d 1072, 1076 (7th Cir. 1970), cert.

                                         -12-
                                          12
      The fact that the underwriters removed this case under 9 U.S.C. § 205
rather than under the general removal statutes, 28 U.S.C. §§ 1441-1452,
does not change the result that the district court’s remand order is
unreviewable.   General removal law applies to cases which are removed under
the   Convention’s   removal   provision    because   §   205   incorporates   the
“procedure for removal of causes otherwise provided by law,” which means
28 U.S.C. §§ 1441-1452.    In the Matter of Amoco Petroleum Additives Co.,
964 F.2d at 712.       In particular, this language includes § 1447(c),
authorizing remand for defects in the removal procedure, and § 1447(d),
blocking appellate review of remands issued under § 1447(c). 964 F.2d at
712; Lafarge Coppee v. Venezolana De Cementos, S.A.C.A., 31 F.3d 70, 71 (2d
Cir. 1994).

      Section 1447(d) applies not only to remand orders made
      in suits removed under the general removal statute, but
      to orders of remand made in cases removed under any
      other statutes, as well.     Absent a clear statutory
      command to the contrary, we assume that Congress is
      aware of the universality of the practice of denying
      appellate review of remand orders when Congress creates
      a new ground for removal.

Things Remembered, Inc. v. Petrarca, 116 S. Ct. 494, 497 (1995) (emphasis
in original) (citations omitted).          Giving effect to both 28 U.S.C. §
1447(d) and 9 U.S.C. § 205, the remand order at issue is not reviewable on
appeal.   See 116 S. Ct. at 497.    Moreover,




denied, 402 U.S. 983 (1971).


                                     -13-
                                      13
this court has held that a district court is required to resolve all doubts
about federal jurisdiction in favor of remand.               In re Business Men’s
Assurance Co. of Am., 992 F.2d at 183.


       We reject the underwriters’ argument, based on Travelers Ins. Co. v.
Keeling, 996 F.2d 1485 (2d Cir. 1993) (Keeling), that this court may
review, under the collateral order doctrine, the district court’s finding
that the receivership’s claims are not arbitrable because the underwriters’
waived their right to remove.11        In Keeling, the district court’s remand
order was based upon the defendant’s waiver of the right of removal
pursuant to a forum selection clause contained in reinsurance agreements.
996 F.2d at 1488 n.2.     Because remand was not based on a lack of subject
matter jurisdiction, § 1447(d) did not bar review.               Id.   By contrast, in
the present case, the district court remanded, at least in part, for lack
of subject matter jurisdiction, finding that the Convention did not apply
to this case.    Slip op. at 5.     Once the district court determined that the
Convention did not apply and therefore removal jurisdiction was lacking,
there was no need to rule on the receivership’s contention that the
underwriters had contractually waived any removal rights.              See Mobil Corp.
v. Abeille Gen. Ins. Co., 984 F.2d 664, 666 n.3 (5th Cir. 1993) (district
court’s order remanding case for lack of subject matter jurisdiction and
for waiver of right to remove is unreviewable under § 1447(d)).                 Because
the   district   court   remanded    on    the   ground   that    it   lacked   removal
jurisdiction, we lack jurisdiction to review the district court’s finding
that the underwriters waived their right of removal.




      11
      Again, we point out that the underwriters mischaracterize the
district court’s holding.

                                          -14-
                                           14
                             III. Conclusion


     Accordingly, the appeal is dismissed pursuant to 28 U.S.C. § 1447(d)
for lack of jurisdiction.     We therefore do not consider any of the
underwriters’ arguments regarding the merits of the district court’s
decision to remand or the district court’s denial of the underwriters’
motion to stay the remand order pending appeal.     The parties’ various
outstanding motions are denied as moot.


     A true copy.

           Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -15-
                                   15